Scott, J.,

delivered the opinion of the Court.

This was a proceeding commenced before a justice of the peace under the act concerning mechanic’s liens in tbe county of St. Louis. The plaintiffs in error who were likewise plaintiffs below, were sub-contractors. An appeal was taken from the justices’ court to the Court of Common Pleas, where, after the case being made out by evidence, the court instructed the jury that there was no evidence before them of any contract between the parties to this action, and therefore they were bound to find for the defendant.
The statute does not require that there should be any contract between the owner of the house and the sub-contractor. All that is necessary is a notice after the work is done, which was given. The question in this case was determined at this term in the suit of Speilman vs. Shook, Papin, et al.
The cause will be reversed and remanded,
the other Judges concurring.